DETAILED ACTION
The instant action is in response to application 25 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0033154) in view of Laur (US 2020/0133322).
As to claim Cheng 1, Cheng discloses a control circuit comprising: a first power converter phase (channel 1) controlled by the control circuit (21) to deliver a first predetermined quantity of charge to a power output terminal (See Fig. 5 and claim 1.  It is a constant on time with current driving towards the error, meaning the time is fixed and the current drives towards the targetted current value.  As such, it delivers a predetermined quantity of charge to each phase since q=ʃ I(t)dt); and a second power converter phase (channel 2) controlled by the control circuit to deliver a second predetermined quantity of charge to the power output terminal (see explanation above); wherein the control circuit is arranged to control a time delay between the first power converter phase delivering the first predetermined quantity of charge and the second power converter phase delivering the second predetermined quantity of charge (Fig. 6 shows the on time being dependent upon the measured current in each phase which controls the delay via how fast Ic charges the capacitor above the reference voltage).
Cheng does not explicitly disclose and wherein the time delay is based on a difference between a voltage at the power output terminal and a reference voltage.
Laur teaches (see image below) a first power converter phase controlled by the control circuit (21) to deliver a first predetermined quantity of current to a power output terminal (title asymmetric current); and a second power converter phase (channel 2) controlled by the control circuit to deliver a second predetermined quantity of charge to the power output terminal (see explanation above); wherein the control circuit (See Fig. 3, showing when each current is delivered) is arranged to control a time delay between the first power converter phase delivering the first predetermined quantity of current and the second power converter phase delivering the second predetermined quantity of current  and wherein the time delay is based on a difference between a voltage at the power output terminal and a reference voltage (see image below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to place the asymmetric current control in the drivers as disclosed by Laur to reduce cost and increase design flexibility (abstract).
	As to claim 2, Cheng in view of Laur does not explicitly disclose wherein the control circuit is further arranged to reduce the time delay when the difference between the voltage at the power output terminal and the reference voltage is increased.  However, they do make this obvious.  Increasing the reference can only increase, decrease or hold static the time delay difference.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 3, Cheng in view of Laur does not explicitly disclose wherein the control circuit is further arranged to increase the time delay when the difference between the voltage at the power output terminal and the reference voltage is reduced.  However, they do make this obvious.  Increasing the reference can only increase, decrease or hold static the time delay difference.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).


    PNG
    media_image1.png
    1060
    981
    media_image1.png
    Greyscale

	
	
	As to claim 4, Cheng in view of Laur teaches further comprising a third power converter phase (Channel 3)controlled by the control circuit to deliver a third predetermined quantity of charge to the power output terminal (see explanation of claim 1 above), wherein the time delay is a first time delay, and wherein the control circuit is further arranged to control a second time delay between the second power converter phase delivering the second predetermined quantity of charge and the third power converter phase delivering the third predetermined quantity of charge, wherein the first time delay is equal to the second time delay (this occurs when the phases are equidistant apart as shown in Fig. 3 of Laur.  For three phases, the carriers would be 120 degrees apart).
	As to claim 5, Cheng in view of Cheung teaches further comprising an error amplifier arranged to receive the voltage at the power output terminal and the reference voltage, and generate an error voltage based the difference between the voltage at the power output terminal and the reference voltage (Cheng 42, image above).
	As to claim 6, Cheng in view of Laur teaches further comprising a voltage to time circuit coupled to the error amplifier, and arranged to receive the error voltage and generate a clock having a period equal to the time delay (See Fig. 3 of Laur and image above).
	As to claim 7, Cheng in view of Laur teaches further comprising a phaser circuit coupled to the voltage to time circuit and arranged to receive the clock and generate first and second phaser signals having start times spaced apart by the time delay (See Fig. 3 of Laur and image above).
	As toclaims 8-14, they are method claims corresponding to the apparatus of claims 1-5 and shall not be repeated.
Claims 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laur (US 2020/0133322).
Laur discloses (see image above) a circuit comprising: a control circuit comprising: an error amplifier arranged to generate an error voltage at a first output node (VCOMP) based on a difference between a voltage at a power output terminal (Vout) and a reference voltage (VDAC); a voltage to time circuit coupled to the first output node and arranged to generate a time delay signal (master clock) at a second output node (output one shot) based on the error voltage; and a phaser circuit (218)  coupled to the second output node and arranged to generate phaser signals having start times spaced apart by a time delay that is based on the time delay signal (Fig. 3).
Claims 16-20 is rejected under 35 U.S.C. 103 as being anticipated by Laur (US 2020/0133322) in view of Cheng (US 2010/0033154).
As to claim Laur discloses (see image above) a first power converter phase controlled by the control circuit to deliver a first predetermined quantity of current to a power output terminal (title asymmetric current); and a second power converter phase (channel 2) controlled by the control circuit to deliver a second predetermined quantity of charge to the power output terminal (see explanation above); wherein the control circuit (See Fig. 3, showing when each current is delivered) is arranged to control a time delay between the first power converter phase delivering the first predetermined quantity of current and the second power converter phase delivering the second predetermined quantity of current  and wherein the time delay is based on a difference between a voltage at the power output terminal and a reference voltage (see image above).
Laur does not explicitly disclose controlled by the control circuit to deliver a first predetermined quantity of charge to the power output terminal; and a second power converter phase coupled to the control circuit and arranged to be controlled by the control circuit to deliver a second predetermined quantity of charge to the power output terminal.
Cheng teaches a first power converter phase (channel 1) controlled by the control circuit (21) to deliver a first predetermined quantity of charge to a power output terminal (See Fig. 5 and claim 1.  It is a constant on time with current driving towards the error, meaning the time is fixed and the current drives towards the targetted current value.  As such, it delivers a predetermined quantity of charge to each phase since q=ʃ I(t)dt); and a second power converter phase (channel 2) controlled by the control circuit to deliver a second predetermined quantity of charge to the power output terminal (see explanation above); wherein the control circuit is arranged to control a time delay between the first power converter phase delivering the first predetermined quantity of charge and the second power converter phase delivering the second predetermined quantity of charge (Fig. 6 shows the on time being dependent upon the measured current in each phase which controls the delay via how fast Ic charges the capacitor above the reference voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use constant on time control in the drivers as disclosed by Cheng improve light load operation.
As to claim 17, Laur in view of Cheng does not explicitly disclose wherein the control circuit is arranged to reduce the time delay when the difference between the voltage at the power output terminal and the reference voltage is increased.  However, they do make this obvious.  Increasing the reference can only increase, decrease or hold static the time delay difference.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 18, Laur in view of Cheng does not explicitly disclose wherein the control circuit is arranged to increase the time delay when the difference between the voltage at the power output terminal and the reference voltage is reduced.  However, they do make this obvious.  Increasing the reference can only increase, decrease or hold static the time delay difference.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 19, Laur in view of Cheng teaches further comprising a third power converter phase (Cheng, Channel 3)controlled by the control circuit to deliver a third predetermined quantity of charge to the power output terminal (see explanation of claim 1 above), wherein the time delay is a first time delay, and wherein the control circuit is further arranged to control a second time delay between the second power converter phase delivering the second predetermined quantity of charge and the third power converter phase delivering the third predetermined quantity of charge, wherein the first time delay is equal to the second time delay (this occurs when the phases are equidistant apart as shown in Fig. 3 of Laur.  For three phases, the carriers would be 120 degrees apart).
As to claim 20, Laur in view of Cheng teaches wherein the first power converter phase comprises: a switching node; a pull up device connected to the switching node and configured to source current to the switching node; a pull down device connected to the switching node and configured to sink current from the switching node; and an inductor having a first terminal coupled to the switching node and a second terminal coupled to the power output terminal (See image above).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839